Citation Nr: 1504747	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In November 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2014 Board hearing, the Veteran's attorney explained that despite the fact that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for other disabilities that were not on appeal, the SSA records included relevant medical document that should be obtained.  For this reason, records from SSA should be obtained prior to adjudication of the issues on appeal.

The Veteran and his attorney submitted an opinion by a private physician in December 2011and submitted a similar opinion by the same physician in December 2014.  Both opinions note a relationship between the Veteran's current knee disabilities to his military service.  The private physician noted that he reviewed records, but it is unclear which records were reviewed.  A new opinion should be provided from a VA provider to address these opinions and review any newly obtained SSA records.

The December 2011 and December 2014 opinions note that the Veteran was treated for his knees in Atlanta by Dr. Jones and at the St. Joseph Hospital in Atlanta during his military service.  These records are not included in the claims file and an attempt should be made to obtain these records and associate them with the claims file.

In a May 2001 VA treatment record, the Veteran reported that he injured his back at the Fritos Lays Company and had a workers' compensation claim pending.  A May 2006 VA treatment record notes that the back injury occurred in 1999.  These records are relevant to his claim for service connection for a low back disability and should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain records from SSA including any administrative decisions on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any responses from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Obtain the appropriate release documentation from the Veteran so that all workers' compensation records may be obtained.  Associate all obtained records with the claims file.

3. Obtain the appropriate release documentation from the Veteran for Dr. Jones in Atlanta and the St. Joseph Hospital in Atlanta and attempt to obtain these records and associate them with the claims file.

4.  After attempts have been made to obtain the above documents, return the claims file to the provider who conducted the September 2010 examinations, if available, for an addendum addressing the Veteran's claimed back and knee disabilities.  The examiner should be requested to review his examination report and the claims file, including all newly obtained records.  Upon completion of that review, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present knee disability is related to any disease or injury in service.

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present low back disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

The examiner is specifically requested to comment on the December 2011 opinion and the very similar December 2014 opinion submitted by the Veteran.

An examination should only be provided to the Veteran only if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the September 2010 VA examiner is not available, another competent professional may provide the opinion after reviewing the September 2010 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination that is scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the above development, review the addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




